Case 1:18-cv-03260-PKC-JO Document 79 Filed 03/12/20 Page 1 of 1 PageID #: 926
              COWAN,                    41 MADISON AVENUE                      NANCY E. WOLFF
                                        NEW YORK, NY 10010                     212 974 7474
              DEBAETS,
                                        T: 212 974 7474
                                                                               NWOLFF@CDAS.COM
              ABRAHAMS &                F: 212 974 8474

              SHEPPARD LLP              www.cdas.com




 March 12, 2020

 VIA CM/ECF
 Magistrate Judge James Orenstein
 225 Cadman Plaza East
 Room 1227 South
 New York, New York 11201

 Re:    Michael Grecco Productions Inc. v. Alamy Inc. et al, Case No. 18 Civ. 03260 (PKC) (JO)

 Dear Judge Orenstein:

 This firm represents defendants Alamy Inc. and Alamy Ltd. (collectively, “Defendants”) in the
 above-captioned action. We respectfully submit this letter in response to Your Honor’s March 12,
 2020 Order (the “Order”) directing Defendants to “file either a supplemental submission or a status
 report stating that they are declining to file a supplemental submission[,]” and to address Defendants’
 confusion with the Order as compared to Your Honor’s directives at the February 26, 2020 ex parte
 conference.

 At the ex parte conference, Your Honor invited Defendants to submit an “ex parte response, of course
 . . . on March 11th.” Transcript of ex parte conference (“Tr.”) at 41:9-18; see also Tr. at 29:3-8
 (describing permissible contents of ex parte submission); 32:16-19 (same). Defendants prepared the
 ex parte submission, and received confirmation on Wednesday, March 11, 2020 at 3:14 p.m., that it
 was delivered to the Court. See Exh. A.

 While a minute entry following the ex parte proceeding provided that the supplemental submission
 should be “filed” (see Dkt. No. 78), given the sensitive nature of the documents and the entire
 dispute, the undersigned assumed that what Your Honor said at the ex parte conference governed
 how Defendants should proceed.

 Defendants respectfully request that the Court schedule a brief, ex parte telephonic conference with
 Defendants’ counsel to address whether the submission must be publicly filed, and whether the
 submission must be limited in pages or content. We regret any confusion or inconvenience due to
 our interpretation of how the submission should be provided.

 We thank the Court for its patience and continued attention to this matter.

 Respectfully Submitted,

 /s/ Nancy E. Wolff
 Nancy E. Wolff

 Counsel for Defendants Alamy Inc. and Alamy Ltd.
